Citation Nr: 1533999	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-26 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to February 1971.

The Veteran's right elbow claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran's bilateral hearing loss claim comes before the Board on appeal from a July 2014 rating decision of the RO in Denver, Colorado.  

The RO in Los Angeles, California, currently has jurisdiction over the claims.  

In May 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional medical evidence pertaining to the right elbow was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2011 Statement of the Case (SOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the right elbow issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Bilateral Hearing Loss

In his March 2015 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at the local RO before a VLJ (Travel Board hearing).  The Veteran was afforded a videoconference Board hearing in May 2015, but the issue of entitlement to service connection for bilateral hearing loss was not discussed or addressed.  Thus, to date, the Veteran has not been afforded his requested Travel Board hearing on the bilateral hearing loss issue.  On remand, the Veteran should be scheduled for a Travel Board hearing at the RO in Los Angeles, California, on the bilateral hearing loss issue only.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Right Elbow

Initially, in a March 2014 statement, the Veteran reported that he had applied for disability benefits with the Social Security Administration (SSA) due in part to his right elbow disability.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Additionally, in an August 2011 VA 21-4142 Form, the Veteran reported that he had a future appointment at the VA Medical Center (VAMC) in Loma Linda, California.  These VA treatment records are not currently in the claims file, as the most recent treatment records from the Loma Linda, California, VAMC are dated in June 2011.  Accordingly, upon remand, the most recent VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record documents a current diagnosis of osteoarthritis of the right elbow, as shown in a May 2015 VA Disability Benefits Questionnaire (DBQ) filled out by the Veteran's treating physician.  The Veteran's service treatment records (STRs) do not document any pertinent complaints of or treatment for the right elbow.  However, at the May 2015 Board hearing, the Veteran testified that he was climbing a ladder and fell while working inside a ship during his active military service.  The Veteran stated that he went to sick call and told his lieutenant that he had injured his right elbow.  The Veteran was treated with an ice pack, but he was never sent to the sick bay.  The Board finds the Veteran is competent to attest to this injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To date, the Veteran has not been afforded a VA examination and medical opinion to determine the etiology of his currently diagnosed osteoarthritis of the right elbow.  Therefore, the Board finds that a VA examination and medical opinion are required to determine the nature and etiology of the currently diagnosed osteoarthritis of the right elbow.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing at the RO in Los Angeles, California, on the issue of entitlement to service connection for bilateral hearing loss only.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

2.  Contact the SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

3.  Obtain all pertinent VA outpatient treatment records from the Loma Linda, California, VAMC, to include the Rancho Cucamonga VA CBOC, since June 2011 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
4.  After obtaining the above records, schedule the Veteran for a VA joints examination to ascertain the etiology of his currently diagnosed osteoarthritis of the right elbow.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current right elbow had its onset in service or was osteoarthritis manifested within one year of the Veteran's military discharge in February 1971?

b) Is it at least as likely as not that the Veteran's current osteoarthritis of the right elbow is related to his active military service?  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  Specifically, the Veteran asserts that he injured his right elbow when he fell off a ladder while working inside a ship during his active military service.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's right elbow claim only.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




